Citation Nr: 0302124	
Decision Date: 02/04/03    Archive Date: 02/19/03	

DOCKET NO.  02-04 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUE

Entitlement to service connection for hepatitis C.


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


REMAND

The veteran had active service from March 1968 to 
October 1977.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a March 2002 rating 
decision of VARO in Houston, Texas, which denied service 
connection for hepatitis C as a result of exposure to 
herbicides used in Vietnam.

In his February 11, 2002, statement in support of claim, the 
veteran indicated that he had hepatitis C, which was 
contracted from blood transfusions during stomach surgery (a 
review of the record reveals that the veteran underwent 
laparotomy, antrectomy, vagotomy, and gastroduodenostomy in 
June 1978, and service connection is in effect for residuals 
of a partial gastrectomy, rated as noncompensably disabling).  
The veteran did not refer in that communication to having 
contracted hepatitis C as a result of herbicide exposure 
while serving in Vietnam.  The rating decision in March 2002 
denied service connection for hepatitis C as a result of 
exposure to herbicides in Vietnam.  

In his notice of disagreement received on March 27, 2002, the 
veteran again asserted that he had hepatitis C as the result 
of a blood transfusion he underwent during surgery for his 
service-connected stomach disorder.

In his substantive appeal received in April 2002, the veteran 
specifically stated that his claim for service connection was 
never based on exposure to Agent Orange, but rather was based 
on what he called tainted blood, which he reportedly received 
during surgery to stop internal bleeding caused by his 
service-connected stomach disorder.  He asserted his belief 
that VA did not have the right to deny his claim simply by 
saying there was no connection between his hepatitis C and 
Agent Orange.  He believed there was a connection between the 
blood transfusion and his development of hepatitis C.  

A review of the record reveals the RO has not formally 
adjudicated the veteran's claim seeking service connection 
for hepatitis C as a direct result of a blood transfusion for 
his service-connected disability.  

Under these circumstances, the Board must remand the claim 
for service connection for hepatitis C as a result of blood 
transfusions due to service-connected stomach disability for 
the adjudication of the issue raised by the veteran.

Accordingly, this matter is REMANDED to the RO for the 
following action:

1.  The veteran should be afforded an 
appropriate VA examination to determine 
the nature, extent, and etiology of any 
hepatitis found to be present.  The 
examiner should review pertinent 
documents in the claims folder, including 
a complete copy of this REMAND, and 
acknowledge that review in the 
examination report.  The examiner should 
offer an opinion as to whether it is as 
likely as not that the veteran's 
hepatitis C either had its onset in 
service or is related to the blood 
transfusions the veteran received for 
service-connected disability during 
hospitalization in 1978.  The examiner 
must set forth the complete rationale 
underlying any conclusion or opinion 
expressed.  

2.  The RO must then review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 
(VCAA) and implementing regulations are 
completed.  Then, the RO must initially 
adjudicate the veteran's claim for 
service connection for hepatitis C due to 
blood transfusions for service-connected 
disability.  Then, if otherwise in order, 
the case should be returned to the Board 
for appellate review.  

The veteran need take no action until otherwise notified, but 
he may furnish additional evidence within the appropriate 
time period.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West Supp. 2002), only a decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

